                 Case 1:17-cv-05782-JGK Document 57 Filed 05/31/19 Page 1 of 1




                                                                                                         Iván A. Méndez, Jr.
ZACHARY W. CARTER                                                                              Assistant Corporation Counsel
Corporation Counsel                       THE CITY OF NEW YORK                                         Phone: (212) 356-2450
                                         LAW DEPARTMENT                                                   Fax: (212) 356-8760
                                                                                               Email: imendez@law.nyc.gov
                                                100 CHURCH STREET
                                              NEW YORK, NY 10007-2601




                                                             May 31, 2019
       By ECF
       Honorable John G. Koeltl
       United States District Court
       Southern District of New York
       500 Pearl Street, Courtroom 12B
       New York, NY 10007-1312

                      Re:     Luc R. Pierre v. The City of New York et al., 17 Civ. 5782 (JGK)

       Dear Judge Koeltl:

                       I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
       action. I write, with the consent of plaintiff’s counsel, to respectfully request that the defendants’
       deadline for filing their reply papers in further support of their motion for summary judgment be
       extended from June 3 to June 17, 2019. This is the defendants’ first request for an extension of
       their time to file reply papers. The requested adjournment will not affect any other scheduled
       deadlines. The requested extension of time is necessary due to the recent departure of several
       attorneys from my Division, and the reassignment of their cases, which have consumed much of
       my time during the past two weeks.

                      I thank the Court for its consideration of this request.

                                                                   Respectfully submitted,




                                                                   Assistant Corporation Counsel
       cc:     LAW OFFICES OF K.C. OKOLI, P.C.
               Att: Kenechukwu Chudi Okoli
               (By ECF)
